Cooper, J.,
upon petition to rehear, said:
In the elaborate argument submitted by the defendant in support of his petition for a rehearing it is not suggested that any material fact in the record. *65Ras been overlooked by the court, nor is a single new authority adduced upon the point on .which the case-was made to turn in the former opinion of the court.. There are some citations of cases where the lien of a judgment, a levy, or of a lis 'pendens has been allowed' to prevail after protracted litigation, and apparently unnecessary delay. But not one of these cases shows an-issue between the lien creditor and an innocent purchaser pending the litigation upon the laches of the-creditor in prosecuting his suit.
The main ground of the argument is one that was considered by the court on the former hearing, namely, that the petition of Grant in the original suit of Roberts v. Bond and Grant was in the nature of a new suit in which Grant was the actor. But -no authority is adduced in support of this assumption, nor any argument made to maintain it upon principle. The writs of certiorari and supersedeas are' authorized by law to bring up the record or papers of a cause-before a justice of the peace for a new trial, as a substitute for an appeal, or instead of the common law writ of audita querela based upon something which has happened since the judgment. In either case the petition is only in the nature of an affidavit, and merely contains a statement of the facts on( which the writs are asked. If the petition be sufficient, the case brought up in the first class of cases is triéd de novo. It is the same case exactly, the parties occupying the same attitude, and the matters are to be tried as before. Such a petition is clearly not a new suit or in the nature of a new suit. If the petition and writs be *66based upon something which has happened since the judgment, they bring up the case as it stood before the justice after judgment, and the petitioner obtains relief or a hearing by moving to quash the execution, or other proceeding complained of: Linebaugh v. Rinker, Peck, 363; Sellars v. Fite, 3 Baxt., 131. The certiorari is directed to the magistrate and the super-sedeas to the creditor, officer or person having the execution. A notice is all that is necessary to bring the opposing party into court: Nicks v. Johnson, 3 Sneed, 324; McDowell v. Keller, 1 Heis. 450. The parties stand exactly as they did before, (Car. Hist, Law Suit, sec. 681,) the burden of proof being usually upon the petitioner to make out his defense, but it. may be thrown on the plaintiff by the nature of the issue, as, for example, by a denial under oath of the authority to sign the petitioner’s name as stay or: McDowell v. Turney, 5 Sneed, 226. The plaintiff before the justice is the plaintiff in the circuit court, and must prosecute the suit.
Petition refused.